QUESTION: Is a list of the names and addresses of all persons requesting absentee ballots a public record available for personal inspection within the meaning of the Public Records Act, s.119.01, F.S.?
SUMMARY: Lists of names and addresses of all persons requesting absentee ballots are public records available for inspection within the meaning of the Public Records Act, s. 119.01, F.S. Section 119.01, F.S., provides in relevant part: All state, county, and municipal records shall at all times be open for a personal inspection of any citizen of Florida, and those in charge of such records shall not refuse this privilege to any citizen. Definitional subsection 119.011(1), F.S., provides: "Public records" means all documents, papers, letters, maps, books, tapes, photographs, films, sound recordings or other material, regardless of physical form or characteristics made or received pursuant to law or ordinance or in connection with the transaction of official business by any [governmental] agency. Section 101.63, F.S., requires the supervisor of elections to enter absentee ballot requests "upon a list or card file" which contains the name and address of the applicant; the dates of requesting, mailing, and receiving the ballot; and "other information he may deem necessary." A "file card or list" of those who request absentee ballots meets the definition of "public record" in that it is a "document . . . made . . . pursuant to law." See also s. 98.211, F.S., which makes registration books public records, thus indicating a legislative intent to keep voting procedures open to public scrutiny even though the actual content of a person's ballot is secret. Compare s. 101.041, F.S. Section 98.211, F.S., while declaring registration books to be public records, limits the registration information which may be furnished to the name, political affiliation, residence address, and mailing address of the elector. See AGO 072-125. Accordingly, since the absentee ballots in question presumably contain only the names and addresses of the individuals requesting absentee ballots and the release of such information is not prohibited by statute, the lists in question are public records pursuant to Ch. 119, F.S.